Citation Nr: 0934320	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 30, 1996, to 
January 27, 2004.  (In a January 2005 Administrative 
Decision, the Regional Office (RO) considered evidence from 
the service department and concluded that the Veteran's 
period of service from June 24, 2001, to January 27, 2004, 
was characterized as dishonorable for VA benefits purposes.  
38 C.F.R. § 3.12 (2008).  There has been no appeal of this 
Administrative Decision.)

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO denied the 
Veteran's claim for service connection for seizure disorder.  
The Veteran perfected an appeal to the Board, which denied 
the Veteran's claim in June 2008.  

In November 2008, the Veteran's representative and VA's 
General Counsel filed a joint motion with the United States 
Court of Appeals for Veterans Claims (Court) to vacate the 
Board's decision and remand the case.  The Court granted the 
motion in December 2008 and vacated and remanded the Board's 
decision for re-adjudication pursuant to the provisions of 38 
U.S.C.A. § 7252(a).    


REMAND

Consistent with the Court's order, the Board finds that 
further notification and evidentiary development are 
necessary before a decision can be reached on the merits of 
the Veteran's claim for service connection for a seizure 
disorder.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board notes that the Veteran was provided with notice 
pursuant to the VCAA concerning a claim for service 
connection for a back disability, which claim is not 
currently before the Board, via the issuance of June 2004 and 
February 2005 notice letters.  Those notice letters informed 
the Veteran that he needed to submit evidence documenting any 
current disability and showing that any such disability was 
incurred in or aggravated by service and informed him of what 
evidence it was VA's duty to obtain and what evidence he was 
responsible for providing.  However, in those letters, the RO 
did not specifically mention a seizure disorder, which was 
not recognized as a claim by the RO until March 2005-a month 
after the second notice letter was mailed to the Veteran.  

As the Veteran has not received proper VCAA notice regarding 
his claim for service connection for a seizure disorder, the 
case must be remanded in order to comply with the statutory 
requirements of the VCAA.  Accordingly, the agency of 
original jurisdiction (AOJ) must, prior to re-adjudication in 
accordance with this remand, issue the Veteran a supplemental 
notice letter that specifically addresses a claim for service 
connection for a seizure disorder, to include the information 
and evidence needed to substantiate the claim, as well as 
notification of what evidence will be obtained by VA and what 
evidence the Veteran is responsible for submitting.  
38 U.S.C.A. § 5103(a); 38  C.F.R. § 3.159(b); 3.317 (2008).  
See also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

After providing the required notice, the AOJ must attempt to 
obtain any pertinent outstanding evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board acknowledges that, following certification of the 
Veteran's appeal by the RO to the Board in May 2006, the 
Veteran submitted additional evidence in the form of 
personnel records from his time on active duty, which were 
received by VA in September 2008.  Consequently, on remand 
the AOJ should consider the newly submitted evidence.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) are fully complied with and 
satisfied.  In particular, the AOJ must 
send to the Veteran and his 
representative a corrective VCAA notice 
that explains the information and 
evidence needed to substantiate his 
claim of service connection for a 
seizure disorder, and what part of such 
evidence he should obtain and what part 
the AOJ will attempt to obtain on his 
behalf.  He must also be informed of 
the criteria for the assignment of 
disability ratings and the award of an 
effective date in cases such as this.  
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  After giving the Veteran opportunity 
to respond with new evidence, and after 
undertaking any other development deemed 
appropriate, the issue on appeal must be 
re-adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

